          Case 4:18-cv-05393-YGR Document 82 Filed 02/26/20 Page 1 of 2




 1   Lori E. Andrus (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3   San Francisco, CA 94104
     Telephone: (415) 986-1400
 4   Facsimile: (415) 986-1474

 5   Attorneys for Plaintiff

 6
                                   UNITED STATES DISTRICT COURT
 7
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                                        OAKLAND DIVISION
 9
      JANE DOE,                                       Case No.: 4:18-cv-05393-YGR
10
                      Plaintiff,                      PROOF OF SERVICE
11

12           vs.

13    STUART DINNIS,

14                   Defendant.

15
            I am a citizen of Australia and am a licensed field agent, private investigator and owner
16   of RediServices, located in Flagstone, Queensland, Australia. I am over eighteen (18) years of
     age and not a party to the above-entitled action. My business address is 18 Pink Adler Court,
17
     Flagstone, Queensland 4280, Australia.
18
           On February 25, 2020 at 11:50 a.m AEST., I caused to be served the following
19   documents:
20        1. REQUEST FOR REASSIGNMENT; REPORT AND RECOMMENDATION RE
21           MOTION FOR DEFAULT JUDGMENT (DOCKET 80).

22         By Private Service. I caused the documents to be delivered to Defendant, at the address
           associated with his registered business, as set forth below.
23
                                              SERVICE LIST
24

25                                             Stuart Dinnis
                                         DINNIS & ASSOCIATES
26                                          46 Northcote Street
                                         East Brisbane QLD 4169
27                                               Australia
28                                               Defendant

                                                    -1-                        Case No.: 4:18-cv-05393-YGR
                                             PROOF OF SERVICE
Case 4:18-cv-05393-YGR Document 82 Filed 02/26/20 Page 2 of 2
